20140086469Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 6/03/2021 that has been entered and made of record. 
Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/3/2021 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
		Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of allowed application 16/705,390 and 16/382,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on application 17/337,764 filed on 6/03/2021. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 17/337,764
Allowed application 16/705,390
 1. A system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive a first text comprising a first jargon; normalize the first text; translate, using a neural network (NN), the normalized first text to a first logical rule set; receive a second text comprising a second jargon; normalize the second text; translate, using the NN, the normalized second text to a second logical rule set; compare the first logical rule set and the second logical rule set; and generate, based on the comparison, a summary of one or more differences between the first text and the second text.  
 

















 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. The system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to identify the first and second texts within a document.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 3. The system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to determine, based on the comparison, whether the one or more differences exceed a predetermined minimum difference threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



 4. The system of claim 3, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display the first text in a first color when the one or more differences exceed the predetermined minimum difference threshold, the first color differing from a default color.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. The system of claim 3, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display the first text in a second color when the one or more differences do not exceed the predetermined minimum difference threshold, the second color differing from both a first color and a default color.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. The system of claim 3, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display a warning that indicates the first and second texts are similar when the one or more differences do not exceed the predetermined minimum difference threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. The system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to compare the first and second logical rule sets utilizing fuzzy matching.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. A system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive a document comprising a plurality of clauses; identify a first clause within the plurality of clauses; normalize, using a neural network (NN), the first clause; translate, using the NN, the normalized first clause to a first logical rule set; identify a second clause within the plurality of clauses; normalize, using the NN, the second clause; translate, using the NN, the normalized second clause to a second logical rule set; compare the first logical rule set and the second logical rule set; and determine, based on the comparison, whether one or more differences between the first and second clauses exceed a predetermined minimum difference threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 











 9. The system of claim 8, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display text of the first clause in a first Page 26 of 29 114285608Attorney Docket No.: COF0108CON2 (029424.3025) color when the one or more differences exceeds the predetermined minimum difference threshold, the first color differing from a default color.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. The system of claim 9, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display the text of the first clause in a second color when the one or more differences does not exceed the predetermined minimum difference threshold, the second color differing from both the first color and the default color.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. The system of claim 9, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display a warning that indicates the first and second clauses are not similar when the difference exceeds the predetermined minimum difference threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. The system of claim 8, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to compare the first and second logical rule sets utilizing fuzzy matching.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. The system of claim 8, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to identify the first and second clauses utilizing a recurrent neural network (RNN).   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 14. The system of claim 8, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to identify the first and second clauses utilizing a convolutional neural network (CNN).   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. A system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive one or more first texts comprising one or more first jargons; normalize, using a first neural network (NN), the one or more first texts; Page 27 of 29 114285608Attorney Docket No.: COF0108CON2 (029424.3025) translate, using the first NN, the one or more normalized first texts to one or more first logical rule sets; receive one or more second texts comprising one or more second jargons; normalize, using the first NN, the one or more second texts; translate, using the first NN, the one or more normalized second texts to one or more second logical rule sets; compare the one or more first logical rule sets and the one or more second logical rule sets; and determine, based on the comparison, whether one or more differences between the one or more first and second texts exceed a predetermined minimum difference threshold.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 




 16. The system of claim 15, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display the one or more first texts in a first color when the one or more differences exceed the predetermined minimum difference threshold, the first color differing from a default color.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. The system of claim 16, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display the one or more first texts in a second color when the one or more differences do not exceed the predetermined minimum difference threshold, the second color differing from both the first color and the default color.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. The system of claim 15, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display a warning that indicates the one or more first and second texts are not similar when the one or more differences exceed the predetermined minimum difference threshold.  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. The system of claim 15, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to identify, using a second NN, the one or more first and second texts within a document.  
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. The system of claim 19, wherein the second NN is a recurrent neural network (RNN).

1. (Original) A system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: generate a first hidden Markov chain comprising a plurality of first nodes based on a first patent claim, the plurality of first nodes each corresponding to one or more of the plurality of first claim elements of the first patent claim; summarize the plurality of first nodes; generate a second hidden Markov chain comprising a plurality of second nodes based on a second patent claim, the plurality of second nodes each corresponding to one or more of the plurality of second claim elements of the second patent claim; summarize the plurality of second nodes; compare each of the summarized plurality of first nodes with each of the summarized plurality of second nodes to identify a difference for each of the plurality of first nodes, wherein comparing each of the summarized plurality of first nodes with each of the summarized plurality of second nodes comprises fuzzy matching the summarized plurality of first nodes with the summarized plurality of second nodes; and determine, based on the comparison, whether the difference for each of plurality of first nodes exceeds a predetermined minimum difference threshold.2. (Original) The system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display text of the first patent claim in a first color when the difference exceeds the predetermined minimum difference threshold, the first color differing from a default color.3. (Original) The system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display text of the first patent claim in a second color when the difference does not exceed the predetermined minimum difference threshold, the second color differing from both a first color and a default color.4. (Currently Amended) The system of claim 3, wherein the instructions, when executed by the one or more processors, are configured to cause the system to display a warning that indicates the first and second patent claims are similar when the difference does not exceed the predetermined minimum difference threshold.

5. (Original) The system of claim 1, wherein generating the first hidden Markov chain and the second hidden Markov chain utilizes a segmentation algorithm.





6. (Original) The system of claim 5, wherein the segmentation algorithm comprises a cascading chunking algorithm.






7. (Original) The system of claim 1, wherein a first node of plurality of first nodes comprises an arrow connecting to a second first node of the plurality of first nodes.8. (Currently Amended) A system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: generate a first hidden Markov chain comprising a plurality of first nodes based on a first legal clause, each of the plurality of first nodes corresponding to an element of the first legal clause, generate a representation of the plurality of first nodes; generate a second hidden Markov chain comprising a plurality of second nodes based on a second legal clause, each of the plurality of second nodes corresponding to an element of the second legal clause, generate a representation of the plurality of second nodes; compare the representation of the plurality of first nodes with the representation of the plurality of second nodes to identify a difference for each of the plurality of first nodes, wherein comparing the representation of the plurality of first nodes with the representation of the plurality of second nodes comprises fuzzy matching the representation of the plurality of first nodes with the representation of the plurality of second nodes; and determine, based on the comparison, whether the difference for each of the plurality of first nodes exceeds a predetermined minimum difference threshold.9. (Original) The system of claim 8, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display text of the first legal clause in a first color when the difference exceeds the predetermined minimum difference threshold, the first color differing from a default color.10. (Currently Amended) The system of claim [[8]] 9, wherein the memory stores further instructions when executed by the one or more processors, are further configured to cause the system to display the text of the first legal clause in a second color when the difference does not exceed the predetermined minimum difference threshold, the second color differing from both the first color and the default color.11. (Original) The system of claim 9, the instructions, when executed by the one or more processors, are further configured to cause the system to display a warning that indicates the first and second legal clauses are not similar when the difference exceeds the predetermined minimum difference threshold.

12. (Original) The system of claim 8, wherein generating the first hidden Markov chain and the second hidden Markov chain utilizes a segmentation algorithm.


13. (Original) The system of claim 12, wherein the segmentation algorithm comprises a cascading chunking algorithm.
14. (Original) The system of claim 1, wherein a first node of plurality of first nodes comprises an arrow connecting to a second first node of the plurality of first nodes.


15. (Currently Amended) A system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: generate a first hidden Markov chain comprising a plurality of first nodes based on a first legal clause, each of the plurality of first nodes corresponding to an element of the first legal clause; generate a second hidden Markov chain comprising a plurality of second nodes based on a second legal clause, each of the plurality of second nodes corresponding to an element of the second legal clause; compare each of the plurality of first nodes with each of the plurality of second nodes to identify a first difference for each of the plurality of first nodes, wherein comparing each of the plurality of first nodes with each of the plurality of second nodes comprises fuzzy matching the plurality of first nodes with the plurality of second nodes; and determine, based on the comparison, whether the difference for each of the plurality of first nodes exceeds a predetermined minimum difference threshold.16. (Original) The system of claim 15, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display text of the first legal clause in a first color when the difference exceeds the predetermined minimum difference threshold, the first color differing from a default color.17. (Original) The system of claim 16, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to display the text of the first legal clause in a second color when the difference does not exceed the predetermined minimum difference threshold, the second color differing from both a first color and a default color.18. (Original) The system of claim 16, the instructions, when executed by the one or more processors, are further configured to cause the system to display a warning that indicates the first and second legal clauses are not similar when the difference exceeds the predetermined minimum difference threshold.
19. (Original) The system of claim 15, wherein generating the first hidden Markov chain and the second hidden Markov chain utilizes a segmentation algorithm.


. (Original) The system of claim 19, wherein the segmentation algorithm comprises a cascading chunking algorithm.


6	Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 15 of allowed application 16/705,390. Claim 1 of allowed application does have limitation of Markova model for the nodes to identify while the instant application has neural network for the identification of the first and second text with jargons.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have used using prior ar6ts of Lundberg (US2013/0086469) in view of Wang Lever (US 8196030) in further view of  Gregory Michelle (US 2019/0005020) in further view of Jensen Carl Reed (US 2016/0350886) to teach this.  
7	Similarly, the dependent claims 2-7 and 14 are depending on claim 1, claims 9-13 are depending on claim 8 and 16-20 are depending on claim 15 are rejected being dependent on rejected independent claims.

Allowable Subject Matter

8.	Claims 1-20 are allowable based on the previous allowable applications  once the terminal disclaimer is filled for the previous allowed applications to overcome the double patenting rejection outlined herein.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677